Citation Nr: 0806820	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-37 781	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 22, 1984, Board of Veterans' Appeals (Board) decision 
which denied, in pertinent part, entitlement to an initial 
(compensable) rating for a diverticulum of the duodenum.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1980.

The appellant, the moving party, filed a statement which has 
been accepted as a motion to revise or reverse, on the basis 
of CUE, a June 22, 1984, Board decision which denied, in 
pertinent part, a claim of entitlement to an initial 
(compensable) rating for a diverticulum of the duodenum.  See 
38 U.S.C.A. §§ 5109A and 7111 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.1400, 20.1403 (2007).  


FINDING OF FACT

The Board's June 22, 1984, decision denying the appellant's 
appeal for an initial (compensable) rating for a diverticulum 
of the duodenum was not undebatably erroneous.


CONCLUSION OF LAW

A June 22, 1984, Board decision which denied, in pertinent 
part, a claim of entitlement to an initial (compensable) 
rating for a diverticulum of the duodenum was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105(a), 3.400(k), 20.1400, 
20.1403 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

In statements on a VA Form 21-526 date-stamped as received by 
the RO on December 4, 1980, the veteran filed claims of 
service connection for "nervous stomach-gas pain" and 
chronic indigestion.

In a rating decision dated on March 23, 1981, the RO granted 
service connection for a diverticulum of the duodenum, 
assigning a zero percent rating effective September 1, 1980.  
This decision was issued to the veteran on August 21, 1981.

In a letter dated on April 2, 1982, and date-stamped as 
received by the RO on April 15, 1982, the veteran disagreed 
with the August 1981 rating decision.  In response to a 
request from the RO for clarification of his disagreement, 
the veteran submitted a signed VA Form 21-4138 that was dated 
on January 6, 1983, and date-stamped as received by the RO on 
February 2, 1983, in which, among other things, he 
specifically expressed disagreement with the zero percent 
rating assigned to his service-connected diverticulum of the 
duodenum.  The veteran perfected a timely appeal on this 
claim when he submitted a signed VA Form 9 that was dated on 
November 23, 1983, and date-stamped as received at the RO on 
November 28, 1983.

The veteran's service representative submitted a signed VA 
Form 646 that was dated on December 22, 1983, and contained 
argument concerning the veteran's claim for an initial 
(compensable) rating for service-connected diverticulum of 
the duodenum.  On April 23, 1984, the veteran's service 
representative also submitted an Informal Hearing 
Presentation in support of his claim.

In a decision dated on June 22, 1984, the Board noted, in 
pertinent part, that an upper gastrointestinal (GI) series 
taken while the veteran was on active service in February 
1980 had shown a diverticulum measuring approximately 
3 centimeters in greatest diameter at the inner aspect of the 
third portion of the duodenum.  Further studies showed 
dyspepsia related to caffeine, cigarette smoking, and the use 
of alcohol.  VA clinical records included an upper GI series 
in January 1981 which showed a 3 centimeter diverticulum 
arising from the descending duodenum.  The diagnoses included 
slight bilateral tenderness of the hypergastric area (spastic 
colon).  A January 1983 barium enema was negative.  A 
February 1983 sigmoidoscopy revealed a small healing anal 
fissure and small internal hemorrhoids.  Private medical 
treatment records showed hemorrhoidal tissue with rectal 
bleeding in July 1983.  An upper GI series reportedly showed 
a diverticulum in the third portion of the duodenum.  
Sigmoidoscopy in November 1983 revealed an anal fissure.  
After discussing the laws and regulations pertaining to the 
evaluation of irritable colon syndrome, and after reviewing 
the medical evidence which showed that disability from the 
diverticulum was not more than mild in degree, the Board 
concluded that an initial (compensable) rating for service-
connected diverticulum of the duodenum was not warranted.

When he filed his CUE motion at the Board in February 2006, 
the moving party's representative contended that, in its June 
1984 decision, the Board had failed to discuss the 
appropriate evaluation for the veteran's irritable colon 
syndrome.  He also contended that the Board had addressed the 
wrong issue in June 1984 and had not, in fact, addressed the 
veteran's claim for an initial (compensable) rating for 
service-connected residuals of a gastrointestinal disorder 
"inclusive of the irritable colon syndrome."  Both of these 
errors constituted CUE.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007). To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The moving party's attorney presents two allegations of CUE 
in the Board's June 1984 decision, neither of which are 
persuasive.  First, he alleges that the Board failed to 
discuss the appropriate evaluation for the veteran's 
irritable colon syndrome in June 1984.  He also contends that 
the Board addressed the wrong issue in June 1984 and did not, 
in fact, address the veteran's claim for an initial 
(compensable) rating for service-connected residuals of a 
gastrointestinal disorder "inclusive of the irritable colon 
syndrome."  

With respect to the moving party's allegation that the Board 
failed to discuss the appropriate evaluation for the 
veteran's irritable colon syndrome in June 1984, a review of 
the June 1984 Board decision shows that it included a lengthy 
discussion of the relevant evidence indicating that the 
veteran's service-connected diverticulum of the duodenum was, 
at most, mildly disabling.  See  Board decision dated 
June 22, 1984, at pp. 2-5.  Under the version of Diagnostic 
Code (DC) 7327 in effect in June 1984, diverticulitis (or a 
diverticulum of the duodenum) is rated as irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability.  See 38 C.F.R. 
§ 4.114, DC 7327 (1984).  Because irritable colon syndrome 
was the veteran's predominant disability, his service-
connected diverticulum of the duodenum was appropriately 
evaluated under Diagnostic Code 7319.  Under the version of 
DC 7319 in effect in June 1984, mild irritable colon syndrome 
was rated as zero percent disabling.  See 38 C.F.R. § 4.114, 
DC 7319 (1984).  The Board's June 1984 decision specifically 
discussed DC 7319.  See Board decision dated June 22, 1984, 
at p. 6.  It appears that the Board made a typographical 
error when it cited 38 C.F.R. Part 4, DC 7344, when it 
concluded that the criteria for an initial (compensable) 
rating for service-connected diverticulum of the duodenum had 
not been met.  See Board decision dated June 22, 1984, at 
p. 8.  However, the Board finds that this typographical error 
was harmless as the discussion of the laws and regulations 
pertinent to the veteran's claim for an initial (compensable) 
rating for service-connected diverticulum of the duodenum 
referred to the correct regulatory provision (DC 7319).  
Because this typographical error, had it been discovered at 
the time of the June 1984 Board decision, would not have 
manifestly changed the outcome, the Board finds that the 
moving party's allegation that the Board failed to discuss 
the appropriate evaluation for the veteran's irritable colon 
syndrome in June 1984 does not constitute CUE.

With respect to the moving party's allegation that the Board 
failed to address or addressed incorrectly the issue of 
entitlement to an initial (compensable) rating for service-
connected residuals of a gastrointestinal disorder 
"inclusive of the irritable colon syndrome" in its June 
1984 decision, the Board observes that, after the veteran 
submitted a letter dated on April 4, 1982, and date-stamped 
as received at the RO on April 15, 1982, in which he stated, 
" I wish to appeal your decision," the RO requested 
clarification from the veteran as to the specific issues he 
disagreed with in a letter dated on April 30, 1982.  The 
veteran responded to this request for clarification of his 
notice of disagreement in a signed VA Form 21-4138 dated on 
January 6, 1983, and date-stamped as received by the RO on 
February 2, 1983, in which he specifically disagreed with the 
zero percent evaluation for service-connected diverticulum of 
the duodenum.  VA issued a Statement of the Case to the 
veteran and his service representative on May 26, 1983, that 
addressed this issue.  When he perfected a timely appeal on 
this claim in November 1983, the veteran contended that he 
had experienced "stomach problems" including diverticulum 
of the duodenum and irritable colon syndrome for years and he 
had "continuing and constant discomfort/uneasy feeling in my 
stomach regardless of what I eat."  On a VA Form 646 dated 
on December 22, 1983, the veteran's service representative 
stated, "The medical records also indicates continued 
complaints with an abdominal problem."  The representative 
also discussed the veteran's "spastic colon with a  
3-centimeter diverticulum of the descending duodenum" in its 
Informal Hearing Presentation dated on April 23, 1984.  
Contrary to the assertions of the veteran's service 
representative, a review of the Board's June 22, 1984, 
decision shows that it discussed medical evidence relating to 
the veteran's abdominal complaints, spastic colon, and 
diverticulum.  See Board decision dated June 22, 1984, at 
pp. 2-4.  Thus, the moving party's allegation of Board error 
in not addressing or incorrectly addressing the issues on 
appeal in the June 1984 decision also is not CUE.

Because there was an adequate basis for the June 22, 1984, 
Board decision which denied the veteran's claim for an 
initial (compensable) rating for service-connected 
diverticulum of the duodenum, this decision was not 
undebatably erroneous and the moving party's CUE motion is 
denied.


ORDER

The motion for CUE in a June 22, 1984, Board decision that 
denied entitlement to an initial (compensable) rating for 
diverticulum of the duodenum is denied.



                       
____________________________________________
	M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



